Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (CN 105015376).
The following rejection refers to the English translation cited for this reference.

Claim 1- Mo discloses an accessory comprising: a main body (of a child safety seat, not shown, Abstract); an engaging portion (10) disposed on the main body (“installed on” a child safety seat, Abstract), the engaging portion having a locking position (fig. 3) capable of engaging with an infant seat and a releasing position (fig. 4) capable of disengaging from the infant seat; and an operating member (11) slidably disposed on the main body and connected to the engaging portion (pg. 4 discloses that the driving member 11 is slidingly arranged on the sliding case 120 and connected to the fastener 10), the operating member being operated to slide for switching the engaging portion between the locking position (fig. 3) and the releasing position (fig. 4, pg. 4 discloses that the driving unit 11 is operated by the button 110 to slide for driving the fastener 10).  
It is noted that in light of the specification (¶ 36, 43), the term “main body” encompasses both an element of the seat (11) and the outer supporting frame (12) for the accessory (fig. 4, 6-7).

Claim 2- Mo discloses the accessory of claim 1, wherein the engaging portion (10) comprises an engaging hook (101) pivoted (via 102) to the main body, the engaging hook is connected to the operating member (at hole 103 and pin 112), and the engaging hook rotates between the locking position (fig. 30 and the releasing position (fig. 4) via sliding of the operating member (pg. 5- first paragraph).

Claim 3- Mo discloses the accessory of claim 2, wherein the operating member (11) has a connection pin (112) fixed thereon, a guide slot (103) is formed on the engaging hook, the connection pin is movably disposed in the guide slot, and the operating member rotates the engaging hook via the connection pin (pg. 5- first paragraph).
Claim 4- Mo discloses the accessory of claim 3, wherein the operating member (11) further has an insertion member (113) fixed thereon, an insertion slot (104) is formed on the engaging hook, and the insertion member is inserted into (fig. 3) or disengaged from (fig. 4) the insertion slot via sliding of the operating member.
Claim 5- Mo discloses the accessory of claim 3, wherein the engaging portion (10) further comprises a first elastic member (shown, not designated, engaging the hook at the open end 130) for returning the engaging hook to its original position, and the first elastic member is disposed between the engaging hook and the main body (fig. 2-4).
Claim 6- Mo discloses the accessory of claim 5, wherein the first elastic member (shown, fig. 2) drives the engaging hook to rotate to the releasing position (fig. 3, the elastic member shown is structurally capable of acting on the hook as recited).
Claim 7- Mo discloses the accessory of claim 6, wherein the accessory further comprises a second elastic member (111) for returning the operating member to its original position, and the second elastic member is disposed between the operating member and the main body (pg. 4 discloses that the one end of the “spring 111 against the drive member 11” and the other end “props against the fixing member 12”).

Claim 9- Mo discloses the accessory of claim 1, wherein the accessory (see fig. 7-9) further comprises: an insertion pin (28) and a blocking member (27), the insertion pin is slidably disposed on the operating member (21), the blocking member is fixed to the main body (via sliding case 22) in a sliding direction of the operating member for blocking the insertion pin (pg. 6- second paragraph), and the operating member is slidable when the insertion pin is disengaged from the blocking member. 
Claim 10- Mo discloses the accessory of claim 9, wherein a sliding slot (210) is formed on the operating member (21), and the insertion pin is slidably disposed in the sliding slot (fig. 8-9).  
Claim 11- Mo discloses the accessory of claim 9, wherein the accessory further comprises a third elastic member (29) for returning the insertion pin to its original position (fig. 8), and the third elastic member is disposed between the insertion pin (28) and the operating member (21).
Claim 12- Mo discloses the accessory of claim 9, wherein the accessory further comprises a secondary security lock (25) slidably disposed on the main body, and the secondary security lock slides for pushing the insertion pin (fig. 9) to be disengaged from the blocking member (27).
Claim 13- Mo discloses the accessory of claim 12, wherein a ramped surface (252) is formed on an end of the secondary security lock (fig. 9), and the secondary security lock drives the insertion pin (28) to slide via the ramped surface (252).  
Claim 14- Mo discloses the accessory of claim 12, wherein the accessory further comprises a fourth elastic member (26) for returning the secondary security lock to its original position (fig. 8), and the fourth elastic member is disposed between the secondary security lock and the main body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Forlivio (US 7887140). The following rejection refers to the English translation cited for this reference (Mo).

Claim 15- Mo discloses the accessory of claim 1, wherein the engaging portion is a hook-type portion that couples a main body of the child seat and a “connection member” of a vehicle seat (pg. 4 discloses the fixing mechanism 1 connects with a “member of the vehicle” not shown). Mo also teaches the accessory is configured with a safety locking structure for preventing accidental release of the accessory (Abstract). 
The difference between Mo and the instant claim is Mo does not teach the main body comprising a buffer portion and a connection frame. However, the reference to Forlivio teaches that an accessory comprising: a main body (14) and a hook-type engaging portion (28) disposed on the main body is suitable for use with a child seat (18, 22); wherein the main body comprises a buffer portion (46) (fig. 5) and a connection frame (42) (fig. 2), the buffer portion being connected to the connection frame; and wherein the engaging portion (28) and an operating member (30) are disposed on the connection frame, the engaging portion coupling the main body and a connection member (34) of the child seat. Forlivio teaches configuring the main body as a frontal protection device and providing the accessory facilitate detachment between the main body and the remainder of the child seat.
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the accessory of Mo with selective engagement with an infant seat body, according to Forlivio’s teaching, in order to provide a detachable frontal protection device with an accessory having a safety locking structure. Accordingly, the combined teachings would yield the predictable result of the accessory comprising the main body as claimed.
Claim 16- Mo and Forlivio teach the accessory of claim 15, wherein the connection frame taught by Forlivio would be slidably disposed at a side of the buffer portion (according to Mo’s teaching, the connection frame would be slidable relative to the buffer by way of the sliding engaging portion 11 of the accessory on the connection frame). 
 
Claim 17- Mo discloses an infant seat comprising: a seat body (not shown); and an accessory (1) comprising: a main body (not shown); an engaging portion (10) disposed on the main body (“installed on” a child safety seat, Abstract), the engaging portion having a locking position (fig. 3) capable of engaging with the seat body and a releasing position (fig. 4) capable of disengaging from the seat body; and an operating member slidably disposed on the main body and connected to the engaging portion, the operating member being operated to slide for switching the engaging portion between the locking position and the releasing position. Mo teaches the engaging portion is a hook-type portion that engages and disengages with the seat body (“connection member”) of a vehicle seat (pg. 4 discloses the fixing mechanism 1 connects with a “member of the vehicle” not shown). Mo also teaches the accessory is configured with a safety locking structure for preventing accidental release of the accessory (Abstract).
The difference between Mo and the instant claim is Mo does not teach the engaging portion having locking and releasing positions for respectively engaging and disengaging with the seat body of the infant seat.  However, the reference to Forlivio teaches that an accessory comprising a main body (14) and a hook-type engaging portion (28) disposed on the main body is suitable for use with an infant seat (18, 22); wherein the engaging portion has locking and releasing positions (fig. 2) for respectively engaging and disengaging with a seat body (34) of the infant seat. Forlivio incorporates the accessory to the infant seat in order to provide a detachable frontal protection device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the accessory of Mo with selective engagement with an infant seat body, according to Forlivio’s teaching, in order to provide a detachable frontal protection device with an accessory having a safety locking structure. 

Claim 18- Mo and Forlivio teach the infant seat of claim 17, wherein the seat body (34) taught by Forlivio is a transverse rod for engaging with the engaging portion.
Claim 19- Mo and Forlivio teach the infant seat of claim 17, wherein the engaging portion (10) taught by Mo comprises an engaging hook (101) pivoted (via 102) to the main body, the engaging hook is connected to the operating member (at hole 103 and pin 112), and the engaging hook rotates between the locking position (fig. 30 and the releasing position (fig. 4) via sliding of the operating member (pg. 5- first paragraph).
Claim 20- Mo and Forlivio teach the infant seat of claim 19, wherein the operating member (11) taught by Mo has a connection pin (112) fixed thereon, a guide slot (103) is formed on the engaging hook, the connection pin is movably disposed in the guide slot, and the operating member rotates the engaging hook via the connection pin (pg. 5- first paragraph).


 Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                          
  /DAVID R DUNN/  Supervisory Patent Examiner, Art Unit 3636